DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II, Claims 13-15, in the reply filed on 10/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2021.

Information Disclosure Statement
The information disclosure statement dated 7/30/2014 has been considered and made of record.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolf et al.(US 2008/0075704).
With respect to claim 13, the reference of Wolf et al. discloses a system for storing fluids (Figs. 1-3), the system comprising: a storage medium container (chamber)(19) containing whole blood or any components (¶[0013], [0055]-[0058] and [0171]) thereof to define fluids, the storage medium container storing the fluid outside a living being; a pump (15) for circulating the fluid through the storage medium container and one or more tubes (¶[0033])(note, tubes would be inherently present, if not the fluids would not be capable of flowing between the components discussed in ¶[0033]), the one or more tubes being in fluid communication with the fluid; and
a signal generator (126) which is structurally capable of selectively producing an electric, magnetic, or electromagnetic field to thereby expose the fluid or portions thereof to the electric, magnetic or electromagnetic field for an exposure time to thereby slow degeneration of one or more components of the fluids during storage of the fluids outside the living being.
With respect to claim 14, in the absence of further positively recited structure the pump (15) would be considered to be structurally capable of circulating the fluids at a rate of less
than about 150 milliliters per minute to mitigate damaging one or more cells of the fluids, and
the device would also be structurally capable of providing the electric field conditions required of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Baryshev et al.(RU 2256323) is cited as prior art which pertains to the storage of blood using an electromagnetic field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB